DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 1/11/2021 which amended claims 1, 7, 8, 15, 16, and 17. Claims 1-9, 13, and 15-17 are currently pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “forming unit” in claim 1, “measuring unit” in claim 7, and “forming unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13, 15, and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.
Regarding claims 1 and 15, the claims recite “a forming unit” that invokes 35 U.S.C. 112(f) as discussed above, but the claims do not recite any other elements as being part of the structure of the mark forming apparatus or the exposure apparatus. Thus, claims 1 and 15 recite every conceivable means for achieving the state function, and the claim 1 and 15 and all claims depending therefrom are rejected as failing to comply with the enablement requirement.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou et al. (US PGPub 2010/0063764, Lou hereinafter).
Regarding claim 1, Lou discloses a mark forming apparatus (Figs. 1, 5, and 6) comprising:
a forming unit configured to form a mark on a resist film on a reworked substrate, the reworked substrate being a substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed, the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film (the limitation “the reworked substrate 
wherein the forming unit forms a second mark on the second resist film so that the second mark is positioned at the position shifted from a position where the first mark trace is formed on the reworked substrate (Figs. 1, 5, 6, paras. [0008], [0025]-[0027], [0038], the pattern of the target formed in overlay layer 150 is offset from its previous position following reworking of layer 150).
Regarding claim 2, Lou discloses wherein the forming unit forms at least three second marks on the second resist film (Figs. 5-6, paras. [0024]-[0029], [0047]-[0049], multiple targets 520 are formed in the resist layer 150 at multiple measurement sites). 
Regarding claim 3, Lou discloses wherein the forming unit forms the at least three second marks so that distances between the at least three second marks to be formed on the second resist film will be longer than predetermined distances (Figs. 1, 5-7, paras. [0008], [0046], the multiple targets 520 are formed in the resist layer 150 offset by amounts longer than a minimal amount to compare the results of the first and second 
Regarding claim 4, Lou discloses wherein the forming unit forms, on the second resist film, a number of a plurality of second marks equal to a number of a plurality of first marks formed on the first resist film (Figs. 1, 5-6, paras. [0024]-[0029], [0047]-[0049], multiple targets 520 are formed in the resist layer 150 at multiple measurement sites to measure matching between the first and second set of measurements to determine if the overlay measurement recipe is reliable).
Regarding claim 5, Lou discloses wherein the forming unit forms the plurality of second marks so that relative distances between the plurality of the second marks to be formed on the second resist film are equal to the relative distances between the plurality of first marks formed on the first resist film (Figs. 1, 5-7, paras. [0008], [0024]-[0029], [0047]-[0049], the second multiple targets formed in the resist layer 150 at step 630 are formed by shifting the mask 174 such that the relative distances between the targets in the resist layer 150 at step 630 are equal to the relative distances between the targets in the resist layer 150 formed at step 610). 
Regarding claim 6, Lou discloses wherein the forming unit to form the second mark on the second resist film so the position of the second mark does not overlap the position of the first mark on the reworked substrate (Figs. 1, 5-7, paras. [0008], [0024]-[0029], [0046]-[0050], [0062], the exposure recipe 184 offsets the pattern in photoresist 150 by an amount so that the second measurement results are shifted with respect to the first measurement results, and thus the second marks do not overlap the first marks). 
Regarding claim 9, Lou discloses wherein the first mark is formed on the first resist film by the forming unit (Figs. 1, 5-7, paras. [0002], [0008], [0024]-[0029], [0047]-[0049], the tool 164 exposes the pattern including overlay targets on mask 174 onto photoresist layer 150 in step 610). 
	Regarding claim 15, Lou discloses an exposure apparatus (Figs. 1, 5, 6) comprising:
	a forming unit configured to form a mark on a resist film on a reworked substrate, the reworked substrate being a substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed, the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film (the limitation “the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film” limits the reworked substrate instead of either the forming unit or the exposure apparatus. Thus, the limitation does not impart patentability to the claim. See MPEP 2115. Figs. 1, 5-6, paras. [0002], [0008], [0024]-[0028], tool 164 exposes photoresist layer 150 with a pattern formed on mask 174 including measurement targets, and a metrology tool measures the overlay using registration targets 510. The layer 150 is stripped, re-deposited, and patterned again using mask 174, and overlay measurement of layer 150 is performed),
wherein the forming unit forms a second mark on the second resist film so that the second mark is positioned at a position shifted from the position where the first mark trace is formed on the reworked substrate (Figs. 1, 5, 6, paras. [0008], [0024]-[0028], [0038], [0047]-[0049], the exposure tool 164 is controlled to expose the pattern on mask .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lou as applied to claim 1 above, and further in view of Sewell et al. (US PGPub 2009/0153826, Sewell hereinafter).
Regarding claim 8, Lou does not appear to explicitly describe wherein the forming unit forms the second mark on the second resist film by using light having a wavelength different from a wavelength of light in an exposure process to form a latent image by projecting a pattern onto the resist film on the substrate. 
Sewell discloses wherein the forming unit forms the second mark on the second resist film by using light having a wavelength different from a wavelength of light in an exposure process to form a latent image by projecting a pattern onto the resist film on the substrate (Fig. 3, paras. [0042], [0046], the pattern features are formed using different wavelengths). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the forming unit forms the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lou as applied to claim 1 above, and further in view of Tsen et al. (US Patent No. 8,889,434, Tsen hereinafter).
Regarding claim 13, Lou discloses a method of manufacturing an article, comprising: forming a mark on a substrate by using the mark forming apparatus according to claim 1 (see claim 1 rejection above, Figs. 1, 5-6, paras. [0002], [0008], [0024]-[0028], tool 164 exposes photoresist layer 150 with a pattern formed on mask 174 including measurement targets, and a metrology tool measures the overlay using registration targets 510. The layer 150 is stripped, re-deposited, and patterned again using mask 174, and overlay measurement of layer 150 is performed). Lou does not appear to explicitly describe processing the substrate on which the mark is formed in the forming; and manufacturing an article from the processed substrate.
 Tsen discloses a method of manufacturing an article (Fig. 1, col. 1, lines 12-23), comprising:

manufacturing an article from the processed substrate (Figs. 1, 3, 4, col. 1, lines 12-22, col. 2, lines 51-60, an integrated circuit is manufactured from the exposed substrate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included processing the substrate on which the mark is formed in the forming, and manufacturing an article from the processed substrate as taught by Tsen in the method as taught by Lou since including processing the substrate on which the mark is formed in the forming, and manufacturing an article from the processed substrate is commonly used to accurately pattern semiconductor substrates to ensure accurate device connectivity and performance, thereby producing functioning semiconductor devices (Tsen, col. 1, lines 12-26). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lou as applied to claim 1 above.
Regarding claim 16, Lou discloses further comprising a control unit configured to perform an exposure process to form a latent image by projecting a pattern onto a target position on the resist film on the substrate (Figs. 1, 5-6, paras. [0002], [0008], [0024]-[0028], the exposure tool 164 is controlled by a necessary controller to form an image of the pattern on mask 174 on photoresist layer 150), wherein the control unit obtains position information related to the position of the first mark which was formed on . 



Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious a measuring unit configured to measure a position of the mark formed by the forming unit, wherein the forming unit forms the second mark on the second resist film so that the position of the first mark which was formed on the first resist film falls outside a measuring range of the measuring unit when the position of the second mark is to be measured by the measuring unit. This limitation in combination with all of the other limitations of the parent claim would render claim 7 non-obvious over the prior art of record if rewritten.

Claim 17 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious the reworked substrate including a first mark trace at a position corresponding to a position of the first mark and the first resist film, wherein the 
Lou discloses a mark forming method of forming a mark on a reworked substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed (Figs. 5-6, paras. [0008], [0025]-[0026], layers 130, 140, 150 are formed and a metrology tool measures the overlay using registration targets 510. The layer 150 is stripped, re-deposited, and patterned again), comprising: forming a second mark on the second resist film so that the second mark is positioned at a position shifted from a position where the first mark had been formed on the reworked substrate (Figs. 1, 5, 6, paras. [0008], [0025]-[0027], [0038], the pattern of the target formed in overlay layer 150 is offset from its previous position following reworking of layer 150). Lou does not appear to explicitly describe wherein the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film in the mark forming method. 


Response to Arguments
Applicant’s arguments, see page 5, filed 1/11/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 7 and 8 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 112(b) rejections of claims 7 and 8 have been withdrawn. 
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 5-6 that Lou does not teach or suggest “the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film; wherein the forming unit forms a second mark on the second resist film so that the second mark is positioned at a position shifted from the position where the first mark trace is formed on the reworked substrate” as recited in claim 1 and similarly recited in claim 15. The Examiner respectfully disagrees. Both claims 1 and 15 are apparatus claims directed to a mark forming apparatus and an exposure apparatus, respectively. The language “the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film” and the first mark trace does not structurally limit the mark forming apparatus, the exposure apparatus, or the claimed forming unit; instead, the language limits the reworked substrate. “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).” See MPEP 2115. Thus, Lou discloses the element of a forming unit configured to form a mark on a resist film on a reworked substrate, the reworked substrate being a substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed, the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film (Figs. 1, 5-6, paras. [0002], [0008], [0024]-[0028], tool 164 exposes photoresist layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882